Examiner’s Amendment/Reasons for Allowance
Response to Amendment
The amendment filed February 28, 2021 will be entered and the Examiner’s Amendment is in respect to that amendment.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with W. William Park on March 4, 2021.

The application has been amended as follows: 
3.         (Currently Amended) The semiconductor memory system of claim 1, wherein the data I/O pin repair control circuit is further configured to perform a third repair process of replacing a third abnormal data I/O pin among the pluralities of data I/O pins included in the plurality of memory dies with a third data I/O pin among the plurality of data I/O pins included in the spare die, wherein the first and third abnormal data I/O pins belong to different memory dies.

16.         (Currently Amended) The method of claim 14 further comprising performing a third repair process by replacing a third abnormal data I/O pin among third data I/O pin among the plurality of data I/O pins included in the spare die, wherein the first and third abnormal data I/O pins belong to different memory dies.
Reasons for Allowance
Claims 1, 3, 5-14, 16, and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1 and 14, in para. 0019 and Figure 2, Muralimanohar et al. disclose that the channel 224, memory module 240, and/or memory controller 210 may include extra bits and/or lanes available for use when a failed pin 222 is identified.  For example, accesses may be redirected to a spare rank 241 and the affected data may be copied to the spare rank 241.  Read in light of Figure 2, Muralimanohar et al. disclose avoiding pins 222 as a group (the same set of bits fails each time--para. 0019) by copying data from one chip to another chip.  Given the broadest reasonable, Muralimanohar et al. disclose performing a second repair process by replacing a second abnormal data I/O pin among the pluralities of data I/O pins included in the plurality of memory dies with a second data I/O pin among the plurality of data I/O pins included in the spare die, wherein the first and second abnormal data I/O pins belong to different memory dies.
However, neither Muralimanohar et al. nor the prior art teach or reasonably suggest, in combination with the remaining limitations, performing a second repair process by replacing a second abnormal data I/O pin among the pluralities of data I/O pins included in the plurality of memory dies with a second data I/O pin among the plurality of data I/O pins included in the spare die, wherein the first and second 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MICHAEL MASKULINSKI/
Primary Examiner Art Unit 2113